Citation Nr: 1434776	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  13-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1951 to July 1953.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a June 2014 Board videoconference hearing, the transcript of which is included in Virtual VA. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an initial rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the June 2014 Board hearing and in a June 2014 written statement, the Veteran requested that the appeal regarding the issue of an increased rating for tinnitus be withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of the issue of an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the June 2014 Board hearing and in a June 2014 written statement, the Veteran requested that the appeal regarding the issue an initial rating in excess of 10 percent for tinnitus be withdrawn; therefore, there remain no questions of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding that claim and it is dismissed.


ORDER

The appeal for an initial rating in excess of 10 percent for tinnitus is dismissed. 


REMAND

During the June 2014 Board hearing, the Veteran testified that his bilateral hearing loss disability has worsened since the May 2009 VA audiological examination.  Further, the Veteran testified that he underwent an audiological evaluation at the Gainesville VA Medical Center in April 2014.  A review of VA treatment records includes an April 2, 2014 audiology consult note which reflects that a hearing evaluation was conducted.  However, the specific results of the April 2014 audiological evaluation were not referenced in the audiology consult note.  The April 2014 VA audiology consult note further stated that the Veteran's left ear was not tested.  

For these reasons, the Board finds that the specific results from the April 2014 hearing evaluation should be associated with the claims file.  Additionally, because the Veteran's left ear was not tested, a new audiological evaluation should be conducted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the audiological evaluation results conducted in April 2014 from the Gainesville VA Medical Center. 

2.  Schedule the Veteran for a VA audiological examination to assist in determining the present severity of his bilateral hearing loss disability.  The Veteran's VA claims folder should be made available to the examiner for review in connection with the examination determining the.  The examiner should fully describe the functional impact of the Veteran's service-connected bilateral hearing loss on his occupational functioning and daily activities. 

3.  After completion of the above, and any additional development of the evidence deemed necessary, the RO/AMC should review the record and readjudicate the claim.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


